Citation Nr: 1121961	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 2008 for a 70 percent disability evaluation for schizophrenia.

2.  Entitlement to an effective date prior to June 6, 2008, for the granted total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to March 1970.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  A November 1970 rating decision assigned a 50 percent disability evaluation, for schizophrenia; the Veteran was notified of this determination and of his appellate rights but did not appeal this determination.  

2.  A September 1977 implementing rating action reduced the disability evaluation for schizophrenia to 30 percent and an October 1996 rating action continued this disability evaluation; the Veteran was notified of these determinations and of his appellate rights but did not appeal the determinations.

3.  A June 2007 Board decision granted entitlement to a 50 percent disability evaluation, and no more, for schizophrenia, implicitly denying entitlement to a TDIU.

4.  In a June 2007 rating decision, the RO implemented the Board grant of entitlement to a 50 percent rating, effective June 20, 2001.

5.  On January 9, 2008, the Veteran filed a statement with VA that represents the earliest communication following the June 2007 Board decision that can be construed as seeking an increased disability evaluation for this condition.  

6.  A March 1993 RO determination denied a claim for a TDIU; the Veteran was notified of this determination and of his appellate rights but did not appeal this determination.  

7.  Following the June 2007 Board decision, on January 9, 2008, the Veteran filed a statement with VA that may be interpreted a claim for a TDIU.  

8.  The Veteran has not asserted that any prior rating decision that addressed the appropriate disability evaluation for schizophrenia and/or denying entitlement to TDIU was clearly and unmistakably erroneous.

9.  There is no medical evidence showing that the Veteran's service-connected schizophrenia warranted an evaluation in excess of 50 percent or that he was unemployable due to his service-connected disabilities at any time between June 21, 2007, and January 9, 2008.


CONCLUSIONS OF LAW

1.  An effective date of January 9, 2008, and no earlier, for the award of an increased 70 percent disability evaluation, is warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  An effective date of January 9, 2008, and no earlier, for the award of a TDIU, is warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary.

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in medical evidence dated since 2001, which is of record.  Moreover, he does not report the existence of any pertinent, outstanding evidence that should be associated with the claims folder.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that he will not be prejudiced by the Board's adjudication of his claims based on the current record.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule with respect to the effective date of an award of increased compensation, whether for an increased rating or for a TDIU, is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Schizophrenia

The Veteran seeks an effective date prior to June 6, 2008, for the grant of an increased 70 percent disability evaluation for schizophrenia.  As conveyed in his February 2009 notice of disagreement, he maintains that his psychiatric symptomatology warranted a 70 percent rating as early as August 2001.   

In this case, the basic facts are not in dispute.  The record shows that a November 1970 rating action granted service connection for schizophrenia, assigning a 50 percent disability evaluation, effective March 19, 1970.  A September 1977 implementing rating action, reduced the Veteran's disability evaluation to 30 percent and an October 1996 rating action continued this disability evaluation.  

In response to a July 2001 claim, seeking an increased rating for schizophrenia, the RO again denied a rating in excess of 30 percent, as reflected in a September 2002 rating action.  The Veteran perfected appellate review of this determination and, in a June 2007 decision, the Board granted a 50 percent disability evaluation for schizophrenia and such was implemented by the RO in a June 2007 action.  

Although provided notification of his appellate rights with each of the aforementioned determinations, the Veteran did not appeal the November 1970 or September 1977 rating decision.  In addition, he did not appeal the Board's June 2007 decision.  Therefore, absent clear and unmistakable error in the any of those determinations, which the Veteran does not even allege, the decisions are final.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105.  As such, entitlement to an earlier effective date for the grant of an increased 70 percent disability evaluation for schizophrenia is not warranted on the basis of clear and unmistakable error.  

The RO's assignment of the current June 6, 2008, effective date, for the grant of an increased 70 percent disability evaluation for schizophrenia, was based on the date a statement from the Veteran requesting an increased disability evaluation for the condition was received.  The issue here, therefore, is whether there was an earlier claim and whether there is any evidence that an increase in disability occurred within one-year prior to the claim.  

The record reflects that following the Board's final June 2007 decision, the Veteran submitted statements that reasonably conveyed his desire to obtain an increased disability evaluation for schizophrenia, with the earliest submission filed with VA on January 9, 2008.  The RO processed this submission as a notice of disagreement with the final June 2007 RO implementing decision on the matter but no adjudication was undertaken by the RO until a June 6, 2008, submission was received.  

The evidence does not show that entitlement arose at a later date so as to warrant an effective date later than January 9, 2008.  Id.  Further, the record contains no other communications or medical evidence following the June 2007 Board decision but prior to the January 9, 2008, claim.  Based on the foregoing, an effective date of January 9, 2008, and no earlier, is warranted for the grant of a 70 percent rating for schizophrenia.  To this extent, the Veteran's claim is granted.  

TDIU

The Veteran presently seeks to establish entitlement to an effective date prior to June 6, 2008 for the grant of a TDIU.  Specifically, the Veteran maintains that he was unable to work since 2005.

Again, with respect to this issue, the basic facts are not in dispute.  The Veteran filed a December 1992 claim seeking a TDIU.  A March 1993 RO determination denied the Veteran's claim and provided him with appropriate notice of his appellate rights; however, he did not appeal this determination.  Thus, absent clear and unmistakable error in the March 1993 determination, which the Veteran does not even allege, this determination is final.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105.  As such, entitlement to an earlier effective date for the grant of a TDIU is not warranted on the basis of clear and unmistakable error.  

The RO assigned the current June 6, 2008, effective date for the grant of a TDIU, based on the date an application for such benefits was received.  As such, the determinative matter at hand is whether there is an earlier non-final claim for a TDIU or any evidence that an increase in disability occurred within one-year prior to Veteran's June 9, 2008, claim for a higher rating for schizophrenia that could provide a basis to grant an effective date prior to that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

In the June 2007 Board decision, the Board found that the Veteran's schizophrenia warranted no more than a 50 percent rating, specifically finding that the preponderance of the evidence was against entitlement to a 70 percent evaluation.  Thus, a TDIU claim was implicitly denied.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010); see also Ingram v. Nicholson, 21 Vet. App. 232 (2007).  As such, the effective date for the grant of a TDIU shall be the date his aforementioned increased rating claim was received, January 9, 2008.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o); see also Rice, supra.

In light of the Board's finding that the Veteran's schizophrenia warrants a 70 percent rating effective January 9, 2008, and resolving all reasonable doubt in his favor, the Board finds that entitlement to a TDIU is warranted effective January 9, 2008, and no earlier.  In reaching this determination, the Board reiterates that following the Board's June 2007 decision, the record contains no other pertinent communications or medical evidence prior to the January 9, 2008, claim.  


ORDER

An effective date of January 9, 2008, and no earlier, for the award of an increased 70 percent disability evaluation for schizophrenia is granted, subject to the controlling laws and regulations governing the disbursement of monetary benefits.

An effective date of January 9, 2008, and no earlier, for the award of a TDIU is granted, subject to the controlling laws and regulations governing the disbursement of monetary benefits. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


